Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.
Claim Objection
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10-13, 16-19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, beyond what have been defined in claim 27. 
Principles of Law
[T]he hallmark of written description is disclosure.... [T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.
Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).


[T]he inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. As the district court observed, “[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment.”
University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004).

Claims recite the employment of a “G9a inhibitor” for inhibiting G9a. “G9a inhibitor” herein is purely functional, define the agent by what it does, rather than what it is. The application provides no written description of structural characteristics requirement of G9a inhibitor, discloses only as examples of compounds of general formula as defined in claim 27, 
G9a is methyltransferase involved in pathological mechanism of various diseases. See, Liu et al. (of record) the introduction section. Liu particularly, discussed the activity of compounds within the general formula of claim 27, which shown that minor variation of the substituents on the core structure may lead to greatly change in the activities. See, pages 8934, suggesting a high unpredictability of the structure-activity relationship. Applicants, in the response herein, also reveals that at the time the application was filed, there are several known G9a inhibitors with distinct core structures, such as A-366 and CM-272. Such evidence further support the unpredictability of the structures of G9a inhibitors. The application provide no guidance, direction, and/or description of any other compounds that would be considered as G9a inhibitors. Furthermore, instant application discloses that not all G9a inhibitors are similarly useful as those compound defined in claim 27. See, example one, which discloses that BIX01294, the first reported G9a inhibitor did not show substantial effect, further indicating the unpredictability of G9a inhibitors as therapeutic agents against PWS.  

The present case is therefore analogous to Ariad and Rochester. In Rochester, the patent claimed a method of selectively inhibiting the enzyme PGHS-2 (also known as COX-2) by “administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product to a human.” Rochester, 358 F.3d at 918. The patent “describes in detail how to make cells that express either COX-1 or COX-2, but not both ..., as well as ‘assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product.”’ Rochester, 358 F.3d at 927.

The Court held that “[e]ven with the three-dimensional structures of enzymes such as COX-1 and COX-2 in hand, it may even now not be within the ordinary skill in the art to predict what compounds might bind to and inhibit them.” Rochester, 358 F.3d at 925. There is no evidence of record in the instant Specification that prediction of compounds, other than those defined in claim 27, which bind to and inhibit Ga9 was within the ordinary skill in the art at the time this invention was filed.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. The application claims the employment of G9a inhibitors broadly, but fails to provide sufficient written description about what the inhibitors actually are. Thus, failing to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention in full scope as claimed.

Claims 1-3, 5-7, 10-13, 16-19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Prader-Willi syndrome (PWS) by administering a G9a inhibitor as defined by general formula I of claim 27, does not reasonably provide enablement for treating PWS with other “G9a inhibitors.”   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.

The nature of the invention: The instant invention pertains to methods of all mechanism actions recited in the claims herein, in particular, “unsilencing candidate PWS associated gene on the maternal chromosome by administering an interfering molecule”, or “inhibiting G9a activity” (claim 1 and 12), and particularly, a G9a inhibitor (claim 4 and 14). 
The quantity of experimentation necessary extensive experimentation would be required to explore and/or find suitable interfering molecules beyond those of formula I for claimed invention.
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of treatment of PWS with any compounds which may possess the capability 
The amount of direction or guidance provided, As for G9a inhibitors, the application merely provides guidance and direction for G9a inhibitor as defined by general formula.
Regarding the Wands factor (4) the predictability or unpredictability of the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses any molecules inhibiting G9a, and interfering candidate PWS associated gene on the maternal chromosome. Even though some of the PWS associated gene on the maternal chromosome are known, there is no established method for predict or finding a G9a inhibiting molecules for the gene, other than a try and fail process. Further, “G9a inhibitor” is purely functional, without defining any structural features of the inhibitor. 
There is no structural-activity relationship has been established. Therefore, the skilled artisan would view that finding an interfering molecule that is suitable for treatment of PWS herein, is highly unpredictable. 
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
The presence or absence of working examples: In the instant case, only G9a inhibitors UNC617, UNC 618, UNC0638 and UNC 0642 has been tested in vitro and shows positive 
Further, note that the specification provides no working examples as factual evidence for other G9a inhibitor, i.e., no testing results or data demonstrating that the any other “G9a inhibitor” would be similarly useful as UNC 0642 herein. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. In instant case, one of ordinary skill in the art would have to go through an undue experimentation to find all the G9a inhibitors suitable for practicing claimed invention, without the insurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-13, 16-19 and 25 recite purely functional limitation “G9a inhibitor”, which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, the application provides no structural definition for “G9a” inhibitors, but merely cite compounds of claim 27 as examples of G9a inhibitors. For a given compound, one of ordinary skill in the art would not be able to determine if the compound is, or is not, a G9a inhibitor without go through a test. One of skilled artisan would not be able to envisage any structural limitation of claimed compounds, thus, one of ordinary skill in the art cannot envisage the boundary of claimed scope. 
Response to the Arguments
Applicants’ amendments, the declarations under 35 U.S.C. 1.132, exhibits and remarks submitted May 28, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above.
Regarding the rejections under 35 U.S.C. 112(a) of scope enablement, applicants contend that “the issue is not whether it would have been possible to identify every G9a inhibitor using the guidance provided by the specification. Rather, the issue is whether a person of ordinary skill un the art could have used G9a inhibitors in the claimed methods, other than those disclosed in the application, without undue experimentation, and contend that there have been known G9a inhibitors with different core structure and other G9a inhibitor has been demonstrated to be effective, citing the 132 declaration by Dr. Jian Jin. The arguments are not probative. First, the claims must be enabled for the full scope as claimed. Further, as the application showed that not 
The declaration under 37 CFR 1.132 filed May 28 by Jian Jin is insufficient to overcome the rejection of claims 1-3, 5-7, 10-13, 16-19 and 25  under 35 U.S.C. 112 (a), scope of enablement as set forth in the last Office action because of reasons discussed above. Particularly, as the application showed that not all G9a inhibitors would be suitable for claimed method. Finally, WO 2018/183923 demonstrated nothing more than that the finding of a G9a inhibitor that is suitable for treating PWS would require dedicated and separated effort and experimentations, which may warrant a separated inventive entity, which would have not been a routine experimentation within the purview of ordinary skill in the art.
The declaration under 37 CFR 1.132 filed May 28, 2021 by Dr. Yong-Hui Jiang, along with other evidence on the record is sufficient to overcome the rejection of claims 1-3, 5-7, 10-13, 16-19, 25 and 27  based upon Philpot et al (US 20130317018 A1, IDS), in view of Pliushchev et al. (US 20150274660 A1, IDS), Liu et al. (“ Discovery of in Vivo Chemical probe of the lysine methyltransferase G9a and GLP,” J. Med. Chem. 2013, Vol. 56, pp 8931-8942, IDS), and Xin et al. (“Role of Histone methyltransferase G9a in CpG methylation of the Prader-Willi Syndrome Imprinting center,” J. Biol. Chem. 2003, Vol. 278, No. 17, pp 14996-15000. IDS). Particularly, the declaration affirm the unpredictability of the art, particularly, the employment of small molecules for inhibiting G9a, and thereby treating PWS. The example . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627